861 F.2d 303
274 U.S.App.D.C. 70
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James S. HODGE, Jr.v.MUNCASTER INVESTMENT CO., INC.
No. 87-7144.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1988.

Before RUTH BADER GINSBURG and SILBERMAN, Circuit Judges, and MILTON POLLACK*, United States Senior District Judge.
JUDGMENT
PER CURIAM.


1
This case was reviewed on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel.  Upon full consideration of the issue presented on appeal, the court has determined that disposition by order is appropriate.  See D.C.Cir.R. 14(c).


2
As indicated in the district court's Memorandum and Order filed June 11, 1987, the evidence presented at trial was sufficient to justify submission of the claims against defendant-appellant Tillerson to the jury, and we have no cause to disturb the resolution of the facts reflected in the jury's verdict.  It is therefore


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).



*
 Of the United States District Court for the Southern District of New York, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)